 

Exhibit 10.24

 

RESTRICTED STOCK AWARD AGREEMENT

Tuesday Morning Corporation
2014 Long-Term Incentive Plan

This Restricted Stock Award Agreement (this “Agreement”) is entered into between
Tuesday Morning Corporation, a Delaware corporation (the “Company”), and
_________________ [Name] (the “Participant”) effective as of _______________
[Option_Date,’Month DD, YYYY] (the “Date of Grant”), pursuant to the Tuesday
Morning Corporation 2014 Long-Term Incentive Plan, as amended (the “Plan”), the
terms of which are incorporated by reference herein in their entirety.

WHEREAS, the Company desires to grant to the Participant the shares of common
stock, par value $0.01 per share (“Common Stock”), as an inducement for the
Participant’s continued and effective performance of services for the Company as
a member of the Board of Directors of the Company (the “Board”), subject to the
terms and conditions of this Agreement; and

WHEREAS, the Participant desires to have the opportunity to hold the Common
Stock subject to the terms and conditions of this Agreement;

NOW, THEREFORE, in consideration of the premises, mutual covenants and
agreements contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto,
intending to be legally bound hereby, agree as follows:

1.Grant of Restricted Stock.  Effective as of the Date of Grant, the Company
shall cause to be issued in the Participant’s name ________ [ number of
Total_Shares_Granted]  shares of Common Stock (the “Restricted Stock”).  The
Company shall electronically register the Restricted Stock, and any Retained
Distributions issued with respect to the Restricted Stock, in the Participant’s
name and note that such shares are Restricted Stock.  If certificates evidencing
the Restricted Stock, or any Retained Distributions, are issued to the
Participant during the Restricted Period, such certificates shall bear a
restrictive legend, substantially as provided in Section 15.10 of the Plan, to
the effect that ownership of such Restricted Stock (and any such Retained
Distributions), and the enjoyment of all rights appurtenant thereto, are subject
to the restrictions, terms, and conditions provided in the Plan and this
Agreement.  The Participant shall have the right to vote the Restricted Stock
awarded to the Participant and to receive and retain all regular cash dividends,
and to exercise all other rights, powers and privileges of a holder of Common
Stock, with respect to such Restricted Stock, with the exception that (a) the
Participant shall not be entitled to delivery of a stock certificate or
certificates representing such Restricted Stock until the Forfeiture
Restrictions applicable thereto shall have expired and the Participant requests
delivery of a certificate as described in Section 6.4(a) of the Plan, (b) the
Company shall retain custody of all Retained Distributions made or declared with
respect to the Restricted Stock (and such Retained Distributions shall be
subject to the same restrictions, terms and conditions as are applicable to the
Restricted Stock) until such time, if ever, as the Restricted Stock with respect
to which such Retained Distributions shall have been made, paid, or declared
shall have become vested, and such Retained Distributions shall not

 

--------------------------------------------------------------------------------

 

bear interest or be segregated in separate accounts and (c) the Participant may
not sell, assign, transfer, pledge, exchange, encumber, or dispose of the
Restricted Stock or any Retained Distributions during the Restricted
Period.  Upon issuance, the certificates for the Restricted Stock shall be
delivered to the Secretary of the Company or to such other depository as may be
designated by the Committee as a depository for safekeeping until the forfeiture
of such Restricted Stock occurs or the Forfeiture Restrictions lapse, together
with stock powers or other written instruments or electronic agreements of
assignment, each endorsed in blank, which will permit transfer to the Company of
all or any portion of the Restricted Stock and any securities constituting
Retained Distributions which shall be forfeited in accordance with the Plan and
this Agreement.  In accepting the award of Restricted Stock set forth in this
Agreement, the Participant accepts and agrees to be bound by all the terms and
conditions of the Plan and this Agreement.

2.Definitions.  For purposes of this Agreement, the following terms shall have
the meanings indicated below:

(a)“Cause” shall mean the occurrence of one of the following events: (i)
commission of fraud, embezzlement, theft, felony or an act of dishonesty in the
course of the Participant’s service to the Company or an Affiliate which conduct
damaged the Company or an Affiliate, (ii) disclosure of trade secrets of the
Company or an Affiliate, or (iii) violation of the terms of any non-competition,
non-disclosure or similar agreement with respect to the Company or any Affiliate
to which the Participant is a party.

(b)“Forfeiture Restrictions” shall mean any prohibitions and restrictions set
forth herein with respect to the sale or other disposition of Restricted Stock
issued to the Participant hereunder and the obligation to forfeit and surrender
such Restricted Stock to the Company.

(c)“Good Reason” shall mean a material breach by the Company of this Agreement
that is not cured within thirty (30) days of written notice by the Participant
to the Company.  The foregoing event shall not constitute Good Reason unless the
Participant delivers to the Company a written notice specifying the alleged Good
Reason within ninety (90) days after the Participant first learns of the
existence of the circumstances giving rise to the Good Reason; within thirty
(30) days following delivery of such notice, the Company has failed to cure the
circumstances giving rise to Good Reason; and the Participant resigns within
sixty (60) days after the end of the cure period.

(d)“Restricted Period” shall mean the period designated by the Committee during
which Restricted Stock is subject to the Forfeiture Restrictions and may not be
sold, assigned, transferred, pledged, or otherwise encumbered.

(e)“Retained Distributions” shall mean any securities or other property (other
than regular cash dividends) distributed by the Company in respect of the
Restricted Stock during any Restricted Period.

Capitalized terms not otherwise defined in this Agreement shall have the
meanings given to such terms in the Plan.

3.Transfer Restrictions.  The Restricted Stock granted hereby may not be sold,
assigned, pledged, exchanged, hypothecated or otherwise transferred, encumbered
or disposed of

 

--------------------------------------------------------------------------------

 

(other than by will or the applicable laws of descent and distribution) to the
extent then subject to the Forfeiture Restrictions, except as otherwise
authorized by the Committee.  Any such attempted sale, assignment, pledge,
exchange, hypothecation, transfer, encumbrance or disposition in violation of
this Agreement shall be void and the Company shall not be bound
thereby.  Further, the Restricted Stock granted hereby that is no longer subject
to Forfeiture Restrictions may not be sold or otherwise disposed of in any
manner that would constitute a violation of any applicable federal or state
securities laws.  The Participant also agrees (a) that the Company may refuse to
cause the transfer of the Restricted Stock to be registered on the applicable
stock transfer records if such proposed transfer would, in the opinion of
counsel satisfactory to the Company, constitute a violation of any applicable
securities law and (b) that the Company may give related instructions to the
transfer agent, if any, to stop registration of the transfer of the Restricted
Stock.  The Restricted Stock is registered with the Securities and Exchange
Commission under a Registration Statement on Form S-8.  A Prospectus describing
the Plan and the Stock is available from the Company.

4.Vesting.  The Restricted Stock that is granted hereby shall be subject to
Forfeiture Restrictions.  The Forfeiture Restrictions shall lapse as to the
Restricted Stock that is granted hereby in accordance with the provisions of
subsections (a) through (d) of this Section 4.

(a)Generally.  The Forfeiture Restrictions shall lapse as to the Restricted
Stock that is granted hereby as provided in subsection (b), provided that the
Participant  has not incurred a Termination of Service prior to the date
provided in subsection (b).  If the Participant has incurred a Termination of
Service before the date provided in subsection (b) then, except as otherwise
specified in subsections (c) or (d) below, the Forfeiture Restrictions then
applicable to any of the Restricted Stock shall not lapse and all of the
Restricted Stock with respect to which Forfeiture Restrictions have not then
lapsed shall be forfeited to the Company upon such Termination of Service.

(b)Vesting Date.  The Forfeiture Restrictions shall lapse, and the Restricted
Stock will vest, subject to the provisions of subsection (a), with respect to
one hundred percent (100%) of the Restricted Stock on the first anniversary of
the Date of Grant.

(c)Death or Total and Permanent Disability.  Notwithstanding any provisions of
Section 4 to the contrary, in the event the Participant’s Termination of Service
is due to the Participant’s death or Total and Permanent Disability prior to the
date provided in subsection (b), the Forfeiture Restrictions shall lapse on the
date of such Termination of Service due to death or Total and Permanent
Disability.

(d)Change in Control.  Notwithstanding any provisions of Section 4 to the
contrary, in the event (i) a Change in Control occurs prior to the date of the
Participant’s Termination of Service and (ii) the Participant incurs a
Termination of Service during the two (2) year period commencing on the date
that the Change in Control occurred, either (A) by the Company without Cause or
(B) by the Participant for Good Reason, the Forfeiture Restrictions shall lapse
upon the occurrence of such Change in Control.

5.Effect of Lapse of Restrictions.  Upon the lapse of the Forfeiture
Restrictions with respect to the Restricted Stock granted hereby, if requested
by the Participant as described in

 

--------------------------------------------------------------------------------

 

Section 6.4(a) of the Plan, the Company shall cause to be delivered to the
Participant a stock certificate representing such Restricted Stock, and such
Restricted Stock shall be transferable by the Participant (except to the extent
that any proposed transfer would, in the opinion of counsel satisfactory to the
Company, constitute a violation of applicable securities law).

6.Capital Adjustments and Reorganizations.  The existence of the Restricted
Stock shall not affect in any way the right or power of the Company or its
stockholders to make or authorize any adjustment, recapitalization,
reorganization or other change in the Company’s capital structure or its
business, engage in any merger or consolidation, issue any debt or equity
securities, dissolve or liquidate, or sell, lease, exchange or otherwise dispose
of all or any part of its assets or business, or engage in any other corporate
act or proceeding.

7.Section 83(b) Election.  The Participant shall not exercise the election
permitted under section 83(b) of the Code with respect to the Restricted Stock
without the written approval of the Chief Financial Officer of the Company.

8.No Fractional Shares.  All provisions of this Agreement concern whole shares
of Common Stock.  If the application of any provision hereunder would yield a
fractional share, such fractional share shall be rounded down to the next whole
share if it is less than 0.5 and rounded up to the next whole share if it is 0.5
or more.

9.Not a Service Agreement.  This Agreement is not an employment or service
agreement, and no provision of this Agreement shall be construed or interpreted
to create an employment or service relationship between the Participant and the
Company or guarantee the right to remain a member of the Board for any specified
term.

10.Limit of Liability.  Under no circumstances will the Company or an Affiliate
be liable for any indirect, incidental, consequential or special damages
(including lost profits or taxes) of any form incurred by any person, whether or
not foreseeable and regardless of the form of the act in which such a claim may
be brought, with respect to the Plan, this Agreement or the Restricted Stock.

11.Legend.  The Participant consents to the placing on the certificate for the
Restricted Stock of an appropriate legend restricting resale or other transfer
of the Restricted Stock except in accordance with the Securities Act of 1933 and
all applicable rules thereunder.

12.Notices.  Any notice, instruction, authorization, request or demand required
hereunder shall be in writing, and shall be delivered either by personal
delivery, telegram, telex, telecopy or similar facsimile means, by certified or
registered mail, return receipt requested, or by courier or delivery service,
addressed to the Company at the Company’s principal business office address and
to the Participant at the Participant’s residential address as shown in the
records of the Company, or at such other address and number as a party shall
have previously designated by written notice given to the other party in the
manner hereinabove set forth.  Notices shall be deemed given when received, if
sent by facsimile means (confirmation of such receipt by confirmed facsimile
transmission being deemed receipt of communications sent by facsimile means);
and when delivered (or upon the date of attempted delivery where delivery is
refused), if hand-

 

--------------------------------------------------------------------------------

 

delivered, sent by express courier or delivery service, or sent by certified or
registered mail, return receipt requested.

13.Amendment and Waiver.  Except as otherwise provided herein or in the Plan, or
as necessary to implement the provisions of the Plan, this Agreement may be
amended, modified or superseded only by written instrument executed, or an
electronic agreement agreed to, by the Company and the Participant.  Only a
written instrument executed and delivered by, or an electronic agreement agreed
to by, the party waiving compliance hereof shall waive any of the terms or
conditions of this Agreement.  Any waiver granted by the Company shall be
effective only if executed and delivered by a duly authorized director or
officer of the Company other than the Participant.  The failure of any party at
any time or times to require performance of any provisions hereof shall in no
manner effect the right to enforce the same.  No waiver by any party of any term
or condition, or the breach of any term or condition contained in this
Agreement, in one or more instances, shall be construed as a continuing waiver
of any such condition or breach, a waiver of any other condition, or the breach
of any other term or condition.

14.Governing Law and Severability.  The validity, construction and performance
of this Agreement shall be governed by the laws of the State of Delaware,
excluding any conflicts or choice of law rule or principle that might otherwise
refer construction or interpretation of this Agreement to the substantive law of
another jurisdiction.  The invalidity of any provision of this Agreement shall
not affect any other provision of this Agreement, which shall remain in full
force and effect.

15.Successors and Assigns.  Subject to the limitations which this Agreement
imposes upon the transferability of the Restricted Stock granted hereby, this
Agreement shall bind, be enforceable by and inure to the benefit of the Company
and its successors and assigns, and to the Participant, the Participant’s
permitted assigns and upon the Participant’s death, the Participant’s estate and
beneficiaries thereof (whether by will or the laws of descent and distribution),
executors, administrators, agents, legal and personal representatives.

16.Miscellaneous.  This Agreement is awarded pursuant to and is subject to all
of the provisions of the Plan, including amendments to the Plan, if any.  

17.Acceptance.  The Participant, by his or her acceptance of the Restricted
Stock, agrees to be bound by all of the terms and conditions of this Agreement
and the Plan, and further consents to and agrees to be bound by the Irrevocable
Stock Power presented herewith.

 




 

--------------------------------------------------------------------------------

 

Irrevocable Stock Power

Know all men by these presents, That For Value Received, the Participant (as
defined in the Award Agreement) has bargained, sold, assigned and transferred
and by these presents does bargain, sell, assign and transfer unto Tuesday
Morning Corporation, a Delaware corporation (the “Company”), the Restricted
Stock transferred pursuant to the Restricted Stock Award Agreement dated as of
and effective ___________ [Option_Date, Month DD, YYYY], between the Company and
the Participant granting such Restricted Stock to the Participant (the “Award
Agreement”); and subject to and in accordance with the terms of the Award
Agreement the Participant does hereby constitute and appoint the Secretary of
the Company the Participant’s true and lawful attorney, IRREVOCABLY, to sell,
assign, transfer, hypothecate, pledge and make over all or any part of such
Restricted Stock and for that purpose to make and execute all necessary acts of
assignment and transfer thereof, and to substitute one or more persons with like
full power, hereby ratifying and confirming all that said attorney or his or her
substitutes shall lawfully do by virtue hereof.

 

 